Exhibit SPONSORED RESEARCH AGREEMENT between TENSIODYNE CORPORATION (SPONSOR) and THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA (PENN) TABLE OF CONTENTS RECITALS 1 ARTICLE 1.Definitions 1 ARTICLE 2.Sponsored Research 2 ARTICLE 3.Term of Agreement 3 ARTICLE 4.Reimbursement of Costs, Payment 3 ARTICLE 5.Intellectual Property 3 ARTICLE 6.Confidentiality 4 ARTICLE 7.Publication, Use of Name 4 ARTICLE 8.Termination 5 ARTICLE 9.Disclaimer of Warranties, Indemnification 6 ARTICLE 10. Additional Provisions 7 ATTACHMENT A 11 SPONSORED RESEARCH AGREEMENT This Sponsored Research Agreement ("AGREEMENT") is made by and between The Trustees of the University of Pennsylvania, a Pennsylvania nonprofit corporation ("PENN"), with offices located at Suite 300, 133 South 36th Street, Philadelphia, PA 19104-3246, and Tensiodyne Corporation, a corporation organized and existing under the laws of Delaware ("SPONSOR"), having a place of business at Los Angeles, California. This AGREEMENT is effective as of the day of July, 1993 ("EFFECTIVE DATE"). RECITALS WHEREAS, the SPONSOR desires to fund the research of Dr. Campbell Laird of PENN's School of Engineering in fatigue properties of metals; WHEREAS, the Sponsor desires to support such research conducted by PENN in accordance with the terms and conditions of this AGREEMENT; WHEREAS, the research program contemplated by this AGREEMENT is of mutual interest to SPONSOR and PENN and furthers the educational, scholarship and research objectives of PENN as a nonprofit, tax-exempt educational institution and may benefit both SPONSOR and PENN through the creation or discovery of new inventions; NOW, THEREFORE, in consideration of the premises and of the promises and mutual covenants contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE 1. DEFINITIONS 1.1CONFIDENTIAL INFORMATION means PENN INTELLECTUAL PROPERTY and any information or materials in tangible form that is marked as confidential or proprietary to PENN at the time it is delivered to SPONSOR, and any other information that is furnished orally if PENN identifies such information as confidential or proprietary when it is disclosed and promptly confirms such designation in writing within thirty (30) days after such disclosure. 1.2.EFFECTIVE
